 1
                                                                        JS-6
 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10   DAVID SABINO QUAIR, III,                   Case No. 5:19-00058 PSG (ADS)

11                             Petitioner,

12                             v.               JUDGMENT

13   CSP-CDCR-DIRECTOR OF
     CORRECTIONS, et al.,
14
                               Respondents.
15

16         Pursuant to the Court’s Order Summarily Dismissing Petition for Writ of Habeas

17   Corpus and Denying Certificate of Appealability, IT IS HEREBY ADJUDGED that the

18   above-captioned case is dismissed without prejudice.

19

20   DATED: July 03, 2019                    _____/s/ Autumn D. Spaeth_______
                                             HONORABLE AUTUMN D. SPAETH
21                                           United States District Judge

22

23

24
